HOUGH, Circuit Judge
(after stating the facts as above). [1] 1. The contention for a lien under the act of 1910 necessarily rests on the assertion that towage — at least for barges without motive power of their own — must he considered one of the “other necessaries” for which liens are recognized or conferred by the first section of the act (U. S. Comp. St. § 7783).
As to the effect of this statute on existing law, our views are sufficiently expressed in The Oceana, 244 Fed. at page 82, 156 C. C. A. 508; and as to the specific, question whether towage is included in the phrase “other necessaries,” we think the opinion of Veeder, J., in The J. Doherty (D. C.) 207 Fed. at pages 999, 1000, entirely satisfactory, and adopt the same.
*520Consequently none of these libels can be sustained under the statute ; towage not being a “necessary” within the act.
[2] 2. It is not doubted that under general maritime law a lien for towage may be created, or that there is a presumption of pledge supporting lien, in respect of at least many of the essential assistances to navigation, of which towage is one. The Alligator, 161 Fed. 40.
But such a presumption is rebuttable, and means little more than that the burden of producing evidence to show the facts lies upon him that denies a pledge so natural and frequent as one for (inter alia) towage. Therefore, in respect of towage, the facts must always be examined before any lien can be asserted, as was done in this court in The Sarah Cullen (D. C.) 45 Fed. 511, affirmed 49 Fed. 166, 1 C. C. A. 218, and The Stroma, 53 Fed. 281, 3 C. C. A. 530. For the same principle, see The Wandrahm, 67 Fed. 358, 14 C. C. A. 414.
[3] Upon such inquiries the real question often is that presented by this litigation, viz.: How far may one furnishing services to a vessel, without any actual knowledge of her ownership, agents or charterings, and dealing with some person other than the master, shut his eyes, avoid or neglect all inquiry, and rest upon an authority to contract, which is in essence nothing more than an inference from an apparent act of authority?
We lay aside all decisions concerning liens asserted to rest on dealings with a shipmaster. The authority of a master by virtue of his office is so ancient, extensive, and universally accepted as to give to the “captain’s orders” a standing quite different from the agreements of all other agents.
In this instance libelant was plainly employed to perform a service maritime in its nature, the subject of a maritime contract and capable of supporting a maritime lien. But such lien could arise only by the hypothecation express or implied of the credit of the vessel, and that pledge, like any other, must rest on the act of the owner, even though such owner’s efficient act consisted only in permitting another to be his agent. While any one who appoints an agent takes the risk of liability growing out of, not only the agent’s power, but its abuse, the mere fact of acting like an agent does not make an agent out of the actor.
There are only two states of fact possible in this case. Either libel-ant was told before any substantial part of the towage service was rendered that the person procuring the towage was a charterer, or else nothing more was known until after services rendered than that the New York & Boston Transportation Company in and of New York, had asked to have “our barges” towed.
The District Court found the first state of facts to be the truth. It came to that conclusion, after seeing and hearing the witnesses, and we perceive no reason to disapprove that finding. If so, there was no lien by general law irrespective of statute, under The Valencia, 165 U. S. 264, 17 Sup. Ct. 323, 41 L. Ed. 710.
If, however, we adopt (for argument’s sake) the second state of facts, then the libelant was requested by a corporation apparently of New York, and in New York, to tow “our barges.” Eibelant’s infer*521ence from such a request must have been that a New York owner was in his home port seeking to make a contract for towage. But we hold as matter of fact that libelant had no right to infer an ownership from, the use of the word “our.” It is surely common knowledge that a master, a seaman, a ship’s husband, and indeed almost any one connected with the management or upkeep of a vessel, commonly and naturally refers to that vessel in a possessive sense as well as in the feminine gender. In short, this tug owner made no inquiry, literally knew nothing, and sought to know nothing, about the relation of the hirer to the barges. Such circumstances amount to shutting one’s eyes to keep out the light, and successfully rebut any presumption of lien.
Decree affirmed, with costs.